Name: COMMISSION REGULATION (EC) No 186/96 of 31 January 1996 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 No L 25/50 I EN 1 . 2. 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 186/96 of 31 January 1996 altering the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular the third subparagraph of Article 13 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 3072/95 (4), and in particular Article 14 (3) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EC) No to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EC) No 1518/95 (*), as amended by Regulation (EC) No 2993/95 17), as fixed in the Annex to Regulation (EC) No 134/96 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 1 February 1996. 134/96 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 134/96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . O OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 329, 30. 12. 1995, p. 18 O OJ No L 20, 26. 1 . 1996, p . 54. (6) OJ No L 147, 30 . 6 . 1995, p . 55. 0 OJ No L 312, 23 . 12. 1995, p. 25 . 1 . 2 . 96 I EN Official Journal of the European Communities No L 25/51 ANNEX to the Commission Regulation of 31 January 1996 altering the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') Product code Refund (') 1102 20 10 200 (2) 42,00 1104 23 10 100 45,00 1102 20 10 400 (2) 36,00 1104 23 10 300 34,50 1 102 20 90 200 (2) 36,00 1104 29 11 000 0,00 1102 90 10 100 0,00 1104 29 51 000 0,00 1102 90 10 900 0,00 1104 29 55 000 0,00 1102 90 30 100 14,04 1104 30 10 000 0,00 1103 12 00 100 14,04 1104 30 90 000 7,50 1103 13 10 100 (2) 1107 10 11 000 0,0054,00 1107 10 91 000 0,001103 13 10 300 (2) 42,00 1108 11 00 200 0,001103 13 10 500 (2) 36,00 1108 11 00 300 0,00 1103 13 90 100 (2) 36,00 1108 12 00 200 48,00 1103 19 10 000 37,27 1108 12 00 300 48,00 1103 19 30 100 0,00 1108 13 00 200 37,52 1103 21 00 000 0,00 1108 13 00 300 37,52 1103 29 20 000 0,00 1108 19 10 200 0,00 1104 11 90 100 0,00 1108 19 10 300 0,00 1104 12 90 100 15,60 1109 00 00 100 0,00 1104 12 90 300 12,48 1702 30 51 000 (3) 47,03 1104 19 10 000 0,00 1702 30 59 000 (3) 36,00 1104 19 50 110 48,00 1702 30 91 000 47,03 1104 19 50 130 39,00 1702 30 99 000 36,00 1104 21 10 100 0,00 1702 40 90 000 36,00 1104 21 30 100 0,00 1702 90 50 100 47,03 1104 21 50 100 0,00 1702 90 50 900 36,00 1104 21 50 300 0,00 1702 90 75 000 49,28 1104 22 20 100 12,48 1702 90 79 000 34,20 1104 22 30 100 13,26 2106 90 55 000 36,00 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch . (3) Refunds are granted in accordance with Regulation (EEC) No 2730/75 (OJ No L 281 , 1 . 11 . 1975, p. 20), amended . NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), amended.